DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 27 June 2022 has been entered. Claims 1 and 3-8 remain pending in the application (claim 2 has been cancelled) as well as newly added claims 9-13. Applicant’s amendments overcome each and every objection and rejection previously set forth in the Non-Final Office Action dated12 April 2022. 

Response to Arguments
Applicant’s arguments, see pages 8-9, filed 27 June 2022, with respect to the rejection of claim 1 under 35 U.S.C. 102(a)(2), as being anticipated by Huebner have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. 103, Ishikawa in view of Huebner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 6, 9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa (USPGPub 20180224530 A1) in view of Huebner et al. (USPGPub 20180329036 A1).
Regarding claim 1, Ishikawa teaches a laser radar for a work vehicle, comprising: a light emitter (2) configured to emit a laser light (10), at least part of the laser light (10) being reflected as a reflected light (11) (see figure 1, laser unit 2 emitting laser beam 10 towards measurement region R which reflects light 11 towards light receiver); a light receiver (8) configured to receive the reflected light (11) (see figure 1, light receiver 8); a hood (91) covering the light emitter (2) and the light receiver (8), the hood (91) having a central axis and a transmission area (92) provided around the central axis (see figure 4, housing 9 having upper member 91 (i.e. hood) having aperture 92 (i.e. transmission area)); and a deflection mirror (50) separated from the light receiver (8) and the hood (91) in an axial direction along the central axis, the deflection mirror (50) being rotatable around the central axis to reflect the laser light (10) emitted by the light emitter (2) to direct the laser light (10) toward the transmission area (92) and to reflect the reflected light (11) from the transmission area to direct the reflected light (11) toward the light receiver (8) (see figure 1, polygon mirror 50; ¶34, In the embodiment, the scanning unit 5 having an example configuration including a polygon mirror 50 and a motor 51 that rotates the polygon mirror 50 will be described; and ¶36, The laser beam 10 scanned by the polygon mirror 50 having a thin shape in a cross section in the beam direction of the laser beam 10 is emitted to a measurement region R. The measurement region R can be broadened in the scanning direction (x-direction) by scanning the laser beam 10 emitted to the measurement region R. The reflected light 11 resulting from emitting the laser beam 10 to the measurement region R is made incident on the polygon mirror 50 and at the same time reflected by the polygon mirror 50 and then is received by the optical system 7. The optical system 7 guides the received reflected light 11 to the light receiver 8). However, Ishikawa fails to explicitly teach a light attenuation layer provided to weaken the reflected light such that the light receiver is configured to receive the reflected light which has been weakened via the light attenuation layer.
	Huebner teaches a light attenuation layer (22) provided to weaken the reflected light such that the light receiver (18) is configured to receive the reflected light which has been weakened via the light attenuation layer (22) (see figures 4-5; and ¶28, The metallized surface of the mirror 22 and/or metallized cover 26 can allow 70% or more of near visible light to pass through the mirror 22 and/or metallized cover 26 allowing the LIDAR sensor 18 to function while shielding the LIDAR sensor 18 from unwanted radio frequency waves).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ishikawa to incorporate the teachings of Huebner to further include a light attenuation layer in order to prevent unwanted signals from being detected by the light receiver, thereby decreasing the amount of noise in the received data.
Regarding claim 3, Ishikawa as modified by Huebner teaches the laser radar according to claim 1, wherein the light attenuation layer (Huebner 22) is a light attenuation sheet applied to the hood (Huebner 26) (Huebner, see figure 4, metallized cover 26 (i.e. hood) and mirror 22 (i.e. light attenuation layer)).
Regarding claim 6, Ishikawa as modified by Huebner teaches the laser radar according to claim 1, wherein the light attenuation layer (Huebner 22) is integrally formed on the hood (Huebner 26) (Huebner, see figure 4, metallized cover 26 (i.e. hood) and mirror 22 (i.e. light attenuation layer)).
Regarding claim 9, Ishikawa as modified by Huebner teaches the laser radar according to claim 1, wherein the hood (Ishikawa 91) has a side surface surrounding the central axis (Ishikawa, see figure 4, hood 91 has side surface containing the aperture 92), and the transmission area (Ishikawa 92) covers more than half of an entire periphery of the side surface of the hood (Ishikawa 91) about the central axis (Ishikawa, see figure 4, aperture 92 covers over half of the side surface).
Regarding claim 11, Ishikawa as modified by Huebner teaches the laser radar according to claim 1, wherein the light attenuation layer (Huebner 22) covers the transmission area (Huebner, see figures 4-5; and ¶28, The metallized surface of the mirror 22 and/or metallized cover 26 can allow 70% or more of near visible light to pass through the mirror 22 and/or metallized cover 26 allowing the LIDAR sensor 18 to function while shielding the LIDAR sensor 18 from unwanted radio frequency waves).
Regarding claim 12, Ishikawa as modified by Huebner teaches the laser radar according to claim 1, wherein the hood (Ishikawa 91) has a peripheral wall extending about a circumference of the central axis (Ishikawa, see figure 4, hood 91 extending around the housing 9), and the peripheral wall is inclined with respect to the central axis (Ishikawa, see figure 4, hood 91 having an inclined surface).
Regarding claim 13, Ishikawa as modified by Huebner teaches the laser radar according to claim 12, wherein the peripheral wall has a truncated cone shape (Ishikawa, see figure 4; and ¶39, The housing 9 includes a lower member 90 that has a shape of a bottomed semicircular sleeve and an upper member 91 having a shape of a bottomed semicircular truncated cone joined to the upper portion of the lower member 90).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa (USPGPub 20180224530 A1) in view of Huebner et al. (USPGPub 20180329036 A1) as applied to claims 1 and 3 above, and further in view of Masuda (JP 2017106745 A).
Regarding claim 4, Ishikawa as modified by Huebner teaches wherein the light attenuation sheet (Huebner 22) is a mirror sheet configured to attenuate the reflected light transmitted from an outside of the hood (Huebner 26) to an inside of the hood (Huebner 26) (Huebner, see figures 4-5; and ¶28, The metallized surface of the mirror 22 and/or metallized cover 26 can allow 70% or more of near visible light to pass through the mirror 22 and/or metallized cover 26 allowing the LIDAR sensor 18 to function while shielding the LIDAR sensor 18 from unwanted radio frequency waves). However, the combination fails to explicitly teach wherein the light attenuation sheet is configured to attenuate the reflected light transmitted from an outside of the hood to an inside of the hood more than the laser light emitting from the inside of the hood to the outside of the hood.
Masuda teaches wherein the light attenuation sheet (1152a) is configured to attenuate the reflected light transmitted from an outside of the hood (111) to an inside of the hood (111) more than the laser light emitting from the inside of the hood (111) to the outside of the hood (111) (see figures 1 and 4, light transmission area 113 and light reception region 114, see also housing window 115 separated into housing window 1151 having no filter, and optical filter 1152a; and ¶58, FIG. 4 is a perspective view showing an example of a main part of the measuring device 101a provided with an optical filter. As shown in FIG. 4, in the measuring device 101a, an optical filter 1152a is provided on the optical path of the reflection measurement light 165 of the measuring device 101 shown in FIG. 1 (for example, the housing window 1152 on the light receiving side). As an example, the optical filter 1152a is configured by changing the transmittance due to a gradation. In the measuring device 101a, the housing window 1151 on the light transmitting side is transparent).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ishikawa and Huebner to incorporate the teachings of Masuda to further include an attenuation sheet mostly affecting reflected light compared to transmitted light in order to prevent the weakening of transmitted light to receive s stronger signal from the reflected light, but without external noise.
Regarding claim 5, Ishikawa as modified by Huebner teaches a light attenuation sheet (Huebner 22) (Huebner, see figures 4-5; and ¶28, The metallized surface of the mirror 22 and/or metallized cover 26 can allow 70% or more of near visible light to pass through the mirror 22 and/or metallized cover 26 allowing the LIDAR sensor 18 to function while shielding the LIDAR sensor 18 from unwanted radio frequency waves). However, the combination fails to explicitly teach wherein the light attenuation layer is formed only on an area through which the reflected light is configured to pass.
	Masuda teaches wherein the light attenuation layer (1152a) is formed only on an area through which the reflected light is configured to pass (see figure 4, optical filter 1152a located in front of light reception region 114).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ishikawa and Huebner to incorporate the teachings of Masuda to further include an attenuation sheet only affecting reflected light compared to transmitted light in order to prevent the weakening of transmitted light to receive s stronger signal from the reflected light, but without external noise.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa (USPGPub 20180224530 A1) in view of Huebner et al. (USPGPub 20180329036 A1) as applied to claim 1 above, and further in view of Shirai et al. (USPGPub 20030107721 A1).
Regarding claim 7, Ishikawa as modified by Huebner teaches the laser radar according to claim 1, further comprising: a first optical system (Ishikawa 4) configured to control the laser light (Ishikawa 10) emitted from the light emitter (Ishikawa 2) to be transmitted in an emitted light path (Ishikawa, see figure 1, collimator lens 4 (i.e. first optical system)); and a second optical system (Ishikawa 7) configured to control the reflected light (Ishikawa 11) to be transmitted to the light receiver (Ishikawa 8) in a received light path (Ishikawa, see figure 1, optical system 7 (i.e. second optical system)). However, the combination fails to explicitly teach wherein the light attenuation layer is a light attenuation filter selectively movable between an acting position and an evacuation position, the light attenuation filter being provided in the emitted light path and in the received light path when the light attenuation filter is at the acting position, the light attenuation filter neither being in the emitting light path nor in the received light path when the light attenuation filter is at the evacuation position.
Shirai teaches wherein the light attenuation layer is a light attenuation filter (29/33) selectively movable between an acting position and an evacuation position, the light attenuation filter (29/33) being provided in the emitted light path and in the received light path when the light attenuation filter (29/33) is at the acting position, the light attenuation filter (29/33) neither being in the emitting light path nor in the received light path when the light attenuation filter (29/33) is at the evacuation position (see figure 1, ND filters 29 and 33 (i.e. light attenuation layer); ¶91, The ND filter 29 serves as a light-attenuating filter to adjust the amount of light of the measuring light 30 incident on the sighting object 16; ¶99, FIG. 4A is a plan view of the ND filter 29, wherein the cross-hatched portion thereof indicates a light-shield portion having the light transmittance of zero percent. The diffraction mask 62 is formed on the ND filter 29 (see ¶100-102 for more details); and ¶92, The ND filter 33 serves as a light-attenuating filter, and is used to adjust the amount of light incident on the light receiving element 31. The ND filter 33 is driven by a third actuator 41. The optical distance meter 20 is provided in the vicinity of the ND filter 33 with a photo interrupter 38 for sensing the rotational position of the ND filter 33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ishikawa and Huebner to incorporate the teachings of Shirai to further include a moveable attenuation filter to provide different levels of attenuation when needed to increase the flexibility of the device, allowing it to be used in a multitude of different situations/environments. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa (USPGPub 20180224530 A1) in view of Huebner et al. (USPGPub 20180329036 A1) and Shirai et al. (USPGPub 20030107721 A1) as applied to claim 7 above, and further in view of Masuda (JP 2017106745 A).
Regarding claim 8, Ishikawa as modified by Huebner and Shirai teaches the light attenuation sheet (Huebner 22) is a mirror sheet configured to attenuate the reflected light transmitted from an outside of the hood (Huebner 26) to an inside of the hood (Huebner 26) (Huebner, see figures 4-5; and ¶28, The metallized surface of the mirror 22 and/or metallized cover 26 can allow 70% or more of near visible light to pass through the mirror 22 and/or metallized cover 26 allowing the LIDAR sensor 18 to function while shielding the LIDAR sensor 18 from unwanted radio frequency waves). However, the combination fails to explicitly teach the light attenuation sheet is configured to attenuate the reflected light transmitted from an outside of the hood to an inside of the hood more than the laser light emitting from the inside of the hood to the outside of the hood.
Masuda teaches the light attenuation sheet (1152a) is configured to attenuate the reflected light transmitted from an outside of the hood (111) to an inside of the hood (111) more than the laser light emitting from the inside of the hood (111) to the outside of the hood (111) (see figures 1 and 4, light transmission area 113 and light reception region 114, see also housing window 115 separated into housing window 1151 having no filter, and optical filter 1152a; and ¶58, FIG. 4 is a perspective view showing an example of a main part of the measuring device 101a provided with an optical filter. As shown in FIG. 4, in the measuring device 101a, an optical filter 1152a is provided on the optical path of the reflection measurement light 165 of the measuring device 101 shown in FIG. 1 (for example, the housing window 1152 on the light receiving side). As an example, the optical filter 1152a is configured by changing the transmittance due to a gradation. In the measuring device 101a, the housing window 1151 on the light transmitting side is transparent).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ishikawa, Huebner, and Shirai to incorporate the teachings of Masuda to further include an attenuation sheet mostly affecting reflected light compared to transmitted light in order to prevent the weakening of transmitted light to receive s stronger signal from the reflected light, but without external noise.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa (USPGPub 20180224530 A1) in view of Huebner et al. (USPGPub 20180329036 A1) as applied to claim 9 above, and further in view of Shand (USPGPub 20200274311 A1).
Regarding claim 10, Ishikawa as modified by Huebner teaches a transmission area (Ishikawa 92) (Ishikawa, see figure 4, hood 91 has side surface containing the aperture 92). However, the combination fails to explicitly teach wherein the transmission area extends about the central axis by 270 degrees.
	Shand teaches the transmission area extends about the central axis by 270 degrees (see figure 4B. sensor unit 402 having LIDARs 420 and 422; and ¶107, the first LIDAR 420 may have a refresh rate of 10 Hz (e.g., ten complete rotations of the first LIDAR 420 per second), thereby scanning a 360-degree field-of-view (FOV) around the vehicle).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ishikawa and Huebner to incorporate the teachings of Shand to further include a FOV of over 270 degrees in order to scan as much of the surrounding environment as possible, allowing the device to detect obstacles in any direction. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN R GARBER whose telephone number is (571)272-4663. The examiner can normally be reached M-F 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on (571)272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN R GARBER/Examiner, Art Unit 2878                                                                                                                                                                                                        
/SEUNG C SOHN/Primary Examiner, Art Unit 2878